Exhibit 10.2

THIRTEENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of November 14, 2016, by and among WELLS FARGO
BANK, NATIONAL ASSOCIATION, as agent (“Agent”) for the Lenders (as defined in
the Credit Agreement referred to below), the Lenders party hereto, and NUVERRA
ENVIRONMENTAL SOLUTIONS, INC., a Delaware corporation (“Borrower”).

WHEREAS, Borrower, Agent, and Lenders are parties to that certain Amended and
Restated Credit Agreement dated as of February 3, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”); and

WHEREAS, Agent, Lenders and Borrower have agreed to amend the Credit Agreement
in certain respects.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

2. Effective Date Amendments to Credit Agreement. In reliance upon the
representations and warranties of Borrower set forth in Section 8 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 6 below, the Credit Agreement is hereby amended as follows:

(a) Section 6.14 of the Credit Agreement is hereby amended to replace the
reference to “November 14, 2016” with “November 30, 2016” in lieu thereof.

(b) Schedule 1.1 of the Credit Agreement is hereby amended to amend and restate
clause (v) of the definition of “Permitted Indebtedness” in its entirety to read
as follows:

(v) Indebtedness under the Term Loan Documents in an aggregate principal amount
not to exceed $30,600,000, plus any interest required or permitted to be paid in
kind under and pursuant to the Term Loan Documents.

3. Post-Effective Date Amendments to Credit Agreement. In reliance upon the
representations and warranties of Borrower set forth in Section 8 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 7 below, the Credit Agreement is hereby amended as follows:

(a) Section 6.14 of the Credit Agreement is hereby amended to replace the
reference to “November 30, 2016” with “December 16, 2016” in lieu thereof.



--------------------------------------------------------------------------------

4. Effectiveness of the Amendment; Continuing Effect. Except as expressly set
forth in Section 2 and Section 3 of this Amendment, nothing in this Amendment
shall constitute a modification or alteration of the terms, conditions or
covenants of the Credit Agreement or any other Loan Document, or a waiver of any
other terms or provisions thereof, and the Credit Agreement and the other Loan
Documents shall remain unchanged and shall continue in full force and effect, in
each case as amended hereby. This Amendment is a Loan Document.

5. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.

6. Conditions to Effectiveness of Effective Date Amendments. The amendments set
forth in Section 2 shall become effective upon the satisfaction of each of the
following conditions precedent, in each case satisfactory to Agent in all
respects (the “Effective Date”):

(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders party hereto, and the Loan Parties;

(b) Agent shall have received evidence satisfactory to Agent in its sole
discretion that (i) the Borrower has received $3,985,378.97 of net proceeds from
Additional Term Loan Debt (as such term is defined in that certain Eleventh
Amendment to Amended and Restated Credit Agreement, dated as of October 13,
2016, by and among Borrower, Agent, and Lenders party thereto (the “Eleventh
Amendment”)) to be held in the Nuverra Environmental Solutions Inc., Master
Operating Account ending -7839 (the “Master Account”); (ii) Borrower, or the
administrative agent for the Additional Term Loan Debt (the “Term Loan Agent”)
on behalf of Borrower, has timely paid $2,014,621.03 in net proceeds from
Additional Term Loan Debt as required under the Bond Documents; and (iii) such
Additional Term Loan Debt from clauses 6(b)(i) and 6(b)(ii) hereof is subject to
the terms and conditions of the Pari Passu Intercreditor Agreement as “Term Loan
Obligations” (as defined in the Pari Passu Intercreditor Agreement);

(c) Agent shall have received an executed copy of an amendment to the Pari Passu
Intercreditor Agreement in form and substance satisfactory to Agent;

(d) Agent shall have received an executed copy of an amendment to the Second
Lien Intercreditor Agreement, and such other documents or instruments reasonably
required by Agent, each in form and substance satisfactory to Agent; and

(e) no Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the Effective Date.

 

-2-



--------------------------------------------------------------------------------

7. Conditions to Effectiveness of Post-Effective Date Amendments. The amendment
set forth in Section 3 shall become effective upon the satisfaction of each of
the following conditions precedent, in each case satisfactory to Agent in all
respects:

(a) on or prior to November 30, 2016, Agent and Term Loan Agent shall have
received a draft Amended and Restated Pari Passu Intercreditor Agreement that
has been approved by Borrower’s board of directors, management and outside
counsel and that would become effective upon entry of a bankruptcy court order
authorizing Borrower to enter into such agreement and execution by the Borrower,
in form and substance satisfactory to Agent and Term Loan Agent;

(b) on or prior to November 30, 2016, Agent shall have received a draft Amended
and Restated Second Lien Intercreditor Agreement that has been approved by
Borrower’s board of directors, management and outside counsel and that would
become effective upon entry of a bankruptcy court order authorizing Borrower to
enter into such agreement and execution by the Borrower, in form and substance
satisfactory to Agent and Term Loan Agent;

(c) on or prior to November 30, 2016, Agent and Term Loan Agent shall have
received a draft debtor-in-possession revolving credit agreement and a draft
debtor-in-possession term loan credit agreement that have been approved by
Borrower’s board of directors, management and outside counsel and that would
become effective upon entry of a bankruptcy court order authorizing Borrower to
enter into such agreement and execution by the Borrower, in form and substance
satisfactory to Agent and Term Loan Agent; and

(d) no Default or Event of Default shall have occurred and be continuing on the
date the other conditions to effectiveness described in clauses 7(a) – (c)
hereof are satisfied.

8. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that:

(a) after giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which Borrower is a party are true, correct
and complete in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Amendment, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of Borrower and are enforceable against Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

 

-3-



--------------------------------------------------------------------------------

9. Additional Term Loan Debt.

(a) Upon Agent’s receipt of evidence that the Borrower has received the
Additional Term Loan Debt described in Section 6(b) above, all references to
“$10,000,000” set forth in Section 9(a) of the Eleventh Amendment and Section 7
of that certain Twelfth Amendment to Amended and Restated Credit Agreement,
dated as November 4, 2016, by and among Borrower, Agent and Lenders party
thereto, shall be replaced with “$6,000,000” and any and all requirements or
conditions set forth in the foregoing provisions shall be deemed fully
satisfied.

(b) Agent and Lenders hereby agree not to exercise any remedies with respect to
the cash proceeds of the Additional Term Loan Debt that are deposited in the
Master Account (the “Additional Term Loan Proceeds”), including but not limited
to exercising rights of setoff or exerting control over such Additional Term
Loan Proceeds pursuant any Control Agreement unless there is an Event of Default
after the Effective Date of this Amendment and the Term Loan Agent consents to
such exercise of remedies; provided that Borrower hereby agrees that Agent and
Lenders will have no duty to advance funds under the Credit Agreement until the
Borrower provides evidence, in form and substance reasonably acceptable to
Agent, that all of the Term Loan Proceeds have been spent by Borrower and the
balance of funds in the Master Account is no greater than it was immediately
before Borrower’s receipt of the Additional Term Loan Proceeds; provided,
further, that any Additional Term Loan Proceeds not used by the Borrower by
December 15, 2016 shall be used by Borrower to repay the Additional Term Loan
Debt. The Term Loan Agent is an intended third-party beneficiary of this Section
9(b).

(c) In the event that Agent and/or Lenders foreclose on or otherwise obtain
direct control over the Additional Term Loan Proceeds in contravention of the
terms and conditions of this Section 9, the Additional Term Loan Proceeds shall
be deemed to be held in trust by the Agent, Lenders or other custodian of such
funds (as applicable) for the benefit solely of the lenders that funded the
Additional Term Loan Debt described in Section 6(b) above, and the Additional
Term Loan Proceeds shall be turned over to Term Loan Agent on demand and in the
form received for distribution by Term Loan Agent to the lenders that funded the
Additional Term Loan Debt. For the avoidance of doubt, as between the lenders
that funded the Additional Term Loan Debt and the Agent, this Section 9 shall
constitute a subordination agreement among lenders for purposes of applying 11
U.S.C. § 510(a).

10. Miscellaneous.

(a) Expenses. Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of Agent (including reasonable attorneys’ fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.

(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.

 

-4-



--------------------------------------------------------------------------------

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally
effective as delivery of an original executed counterpart of this Agreement.

(d) Severability. Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

11. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of Borrower and each Guarantor that executes a
Consent and Reaffirmation to this Amendment, on behalf of itself and its
successors, assigns, and other legal representatives (Borrower, each Guarantor
and all such other Persons being hereinafter referred to collectively as the
“Releasors” and individually as a “Releasor”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
Issuing Bank and Lenders, and their successors and assigns, and their present
and former shareholders, Affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives
(Agent, Issuing Bank, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Releasor may now or hereafter
own, hold, have or claim to have against the Releasees or any of them for, upon,
or by reason of any circumstance, action, cause or thing whatsoever which arises
at any time on or prior to the day and date of this Amendment, in any way
related to or in connection with the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

(b) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c) Each of Borrower and each Guarantor that executes a Consent and
Reaffirmation to this Amendment agrees that no fact, event, circumstance,
evidence or transaction which could now be asserted or which may hereafter be
discovered shall affect in any manner the final, absolute and unconditional
nature of the release set forth above.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

NUVERRA ENVIRONMENTAL SOLUTIONS, INC., as Borrower By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   Chief Executive Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By:  

/s/ Zachary S. Buchanan

Name:   Zachary S. Buchanan Title:   Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Lauren Trussell

Name:  

Lauren Trussell

Title:  

Vice President



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as a Lender By:  

/s/ John F. Kendrich

Name:  

John F. Kendrich

Title:  

Officer



--------------------------------------------------------------------------------

CAPITAL ONE BUSINESS CREDIT CORP., as a Lender By:  

/s/ Julianne Low

Name:  

Julianne Low

Title:  

Senior Director



--------------------------------------------------------------------------------

ASCRIBE II INVESTMENTS, LLC, as a Lender By:  

/s/ Lawrence A. First

Name:  

Lawrence A. First

Title:  

CIO & Managing Director

ASCRIBE III INVESTMENTS, LLC, as a Lender By:  

/s/ Lawrence A. First

Name:  

Lawrence A. First

Title:  

CIO & Managing Director



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Thirteenth Amendment to Amended and Restated Credit
Agreement (terms defined therein and used, but not otherwise defined, herein
shall have the meanings assigned to them therein); (ii) consents to Borrower’s
execution and delivery thereof; (iii) agrees to be bound thereby, including
Section 11 of the foregoing Thirteenth Amendment to Amended and Restated Credit
Agreement; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents to which the undersigned is a party and
reaffirms that each such Loan Document is and shall continue to remain in full
force and effect. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that Agent and Lenders have no obligation to inform such Guarantor of such
matters in the future or to seek such Guarantor’s acknowledgment or agreement to
future consents, amendments or waivers, and nothing herein shall create such a
duty.

 

HECKMANN WATER RESOURCES CORPORATION By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President HECKMANN WATER RESOURCES (CVR), INC.
By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President 1960 WELL SERVICES, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President and Chief Operating Officer



--------------------------------------------------------------------------------

HEK WATER SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President and Chief Operating Officer
APPALACHIAN WATER SERVICES, LLC By:   HEK Water Solutions, LLC, its managing
member By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President BADLANDS POWER FUELS, LLC, a
Delaware limited liability company By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President BADLANDS POWER FUELS, LLC, a North
Dakota limited liability company By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President LANDTECH ENTERPRISES, L.L.C. By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President



--------------------------------------------------------------------------------

BADLANDS LEASING, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President IDEAL OILFIELD DISPOSAL, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President NES WATER SOLUTIONS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President HECKMANN WOODS CROSS, LLC By:  

/s/ Mark D. Johnsrud

Name:   Mark D. Johnsrud Title:   President